Citation Nr: 1101998	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, and if so whether the reopened claim should be 
granted.

2.  Entitlement to a rating in excess of 30 percent for a total 
right knee replacement for residuals of injury with degenerative 
arthritis.

3.  Entitlement to a rating in excess of 10 percent for peptic 
ulcer disease. 


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2009 and March 2010 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.
 
The issue of entitlement to service connection for pes 
planus has been raised by the Veteran's service 
representative but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, it is referred 
to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran submitted a letter to the Board in November 2010 in 
which he stated he wanted a hearing in conjunction with the 
claims on appeal.  This letter was received after the appeal was 
certified to the Board but before the Board conducted appellate 
review of the case.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following action:

The RO should determine whether the Veteran 
desires a Travel Board hearing or a 
videoconference hearing and then schedule 
him for the desired hearing in accordance 
with the Board's advancement of this appeal 
on the Board's docket.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


